Buchanan-, J.
The plaintiffs seized the Brig Hondurino and have a privilege by their seizure which entitles them to be paid first, unless some other creditor has a higher right by the nature of his claim: and such, are the claims for wages. But wages are only privileged for sixty days previous to seizure. See case of Blanchin v. Fashion, 10th Ann. There is no privilege in' favor of the seamen, for their return passage to Omoa. After the wages, the privileges of the appellees Barrois, and Marshall & Coxe, for supplies, (also limited to sixty days,) are to be paid rateably with plaintiffs, according to Art. 3205 of the Civil Code. The claim- of Marshall & Goxe is wholly within sixty days, but that of Barrois is within that time only for about one-half of its amount.
It is therefore decreed, that the judgment of the District Court be amended, and that the proceeds of the Brig Hondurino be distributed according to the annexed schedule, the appellees and appellants, paying each one-half the costs of appeal.
Distribution of proceeds of Brig Hondurino: 1st. Costs of court and Sheriff’s fees.$
2d. Wages — William Smith. 70 00
James Brown. 30 00
James Rooney. 30 00
Ered. Jones. 30 00
Henry Ducknel. 30 00
Pedro Chaburria. 30 00
Reed Green. 30 00
3d. Supplies — V. Barrois. 92 38
Marshall & Coxe.’. 238 29
Mooney & Vail. 1927 27 — $2257 94